Exhibit 10.3
 
CERTIFICATE OF DESIGNATIONS OF PREFERENCES AND RIGHTS OF
SERIES A CONVERTIBLE PREFERRED STOCK
OF
PETRO RESOURCES CORPORATION
a DELAWARE corporation
 
_______________
 
Each of the undersigned, Donald L. Kirkendall and Allen R. McGee, hereby
certifies that:
 
1.    He is the duly acting President and Secretary, respectively, of Petro
Resources Corporation, a corporation organized and existing under the General
Corporation Law of the State of Delaware (the “Corporation”).
 
2.    Pursuant to the authority conferred upon the Board of Directors by the
Certificate of Incorporation of the Corporation, as amended, and pursuant to the
provisions of Section 151(g) of the General Corporation Law of the State of
Delaware, said Board of Directors, at a regular meeting of the board of
directors held on March 15, 2007, adopted a resolution establishing the rights,
preferences, privileges and restrictions of, and the number of shares
comprising, the Corporation’s Series A Convertible Preferred Stock, which
resolution is as follows:
 
RESOLVED, that a series of Preferred Stock in the Corporation, having the
rights, preferences, privileges and restrictions, and the number of shares
constituting such series and the designation of such series, set forth below be,
and it hereby is, authorized by the Board of Directors of the Corporation
pursuant to authority given by the Corporation’s Certificate of Incorporation.
 
NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors hereby fixes and
determines the designations of, the number of shares constituting, and the
rights, preferences, privileges and restrictions relating to, a new series of
Preferred Stock as follows:
 
SERIES A CONVERTIBLE PREFERRED STOCK
 
1.    Designation, Amount and Par Value. The series of Preferred Stock shall be
designated as the Corporation’s Series A Convertible Preferred Stock (the
“Series A Preferred Stock”), and the number of shares so designated shall be
3,000,000. Each share of Series A Preferred Stock shall have a par value of
$0.01 and a stated value equal to $3.00 (the “Stated Value”).
 
2.    Definitions. In addition to the terms defined elsewhere in this
Certificate of Designations,  the following terms have the meanings indicated:
 
“Business Day” means any day other than Saturday, Sunday and any day on which
banks are required or authorized by law to be closed in the State of Texas.
 
 
 

--------------------------------------------------------------------------------

 
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Corporation, par value $0.01 per
share.
 
“Common Stock Equivalents” means any securities of the Corporation or its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant, other instrument, or other subscription or purchase right with
respect to Common Stock, that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
“Conversion Price” means $4.50, as adjusted from time to time in accordance with
Section 15 hereof.
 
“Dividend Rate” means a percentage of the Stated Value per share, as adjusted
for any stock split, stock dividend, stock combination or other similar
transactions with respect to the Series A Preferred Stock, of 10% per annum,
provided, that commencing on the one year anniversary of the Original Issue Date
the percentage of the Stated Value per share shall be increased to 15% per
annum.
 
“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market or the OTC Bulletin Board.
 
“Holder” means any holder of Series A Preferred Stock.
 
“Junior Securities” means the (i) Common Stock and all other equity or equity
equivalent securities of the Corporation, and (ii) all equity or equity
equivalent securities issued by the Corporation after the Original Issue Date
that do not rank senior to or pari passu with the Series A Preferred Stock.
 
“Original Issue Date” means the date of the first issuance of any shares of the
Series A Preferred Stock regardless of the number of transfers of any particular
shares of Series A Preferred Stock and regardless of the number of certificates
that may be issued to evidence such Series A Preferred Stock.
 
“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture or other non-corporate business
enterprise, limited liability company, joint stock company, trust, organization,
business, labor union or government (or an agency or subdivision thereof) or any
court or other federal, state, local or other governmental authority or other
entity of any kind.
 
“Series A Preferred Stock” means the Series A Convertible Preferred Stock, $0.01
par value, of the Corporation, which is convertible into shares of Common Stock.
 
“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Series A Preferred Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
3.    Voting Rights.
 
Except as otherwise required by law or hereunder, the Series A Preferred Stock
shall vote together, and not separately as a class, with the Common Stock and
all other shares of stock of the Corporation having general voting power. The
holder of each share of Series A Preferred Stock shall be entitled to the number
of votes equal to the number of shares of Common Stock into which such share of
Series A Preferred Stock could be converted at the record date for determination
of the stockholders entitled to vote on such matters, or, if no record date is
established, at the date such vote is taken or the effective date of any written
consent. Fractional votes of the holders of Series A Preferred Stock shall not,
however, be permitted and fractional voting rights shall be (after aggregating
all shares into which shares of Series A Preferred Stock held by each Holder
could be converted) rounded to the nearest whole number (with one-half being
rounded upward). Holders of Series A Preferred Stock shall be entitled to notice
of any stockholders meetings in accordance with the Bylaws of the Corporation,
as if such Holders owned shares of Common Stock.
 
Unless the consent or approval of a greater number of shares shall then be
required by law, the affirmative vote of the holders of more than 50% of the
outstanding shares of the Series A Preferred Stock shall be necessary to
(1) authorize, increase the authorized number of shares of or issue (including
on conversion or exchange of any convertible or exchangeable securities or by
reclassification) any additional shares of Series A Preferred Stock or any
shares of capital stock of the Corporation having any right, preference or
priority ranking senior to or pari passu with Series A Preferred Stock,
(2) authorize, adopt or approve any amendment to the Certificate of
Incorporation, the Bylaws or this Certificate of Designations that would
increase or decrease the par value of the shares of the Series A Preferred
Stock, alter or change the powers, preferences or rights of the shares of
Series A Preferred Stock or alter or change the powers, preferences or rights of
any other capital stock of the Corporation if after such alteration or change
such capital stock would be senior to or pari passu with Series A Preferred
Stock, (3) amend, alter or repeal the Certificate of Incorporation, the Bylaws
or this Certificate of Designations so as to affect the shares of Series A
Preferred Stock adversely, including in connection with a merger,
recapitalization, reorganization or otherwise, (4) authorize or issue any
security convertible into, exchangeable for or evidencing the right to purchase
or otherwise receive any shares of any class or classes of capital stock of the
Corporation having any right, preference or priority ranking senior to or pari
passu with Series A Preferred Stock or (5) pay or set apart for payment any
dividend on any Junior Securities or make any payment on account of, or set
apart for payment money for a sinking or other similar fund for, the purchase,
redemption or other retirement of, any Junior Securities or any warrants,
rights, calls or options exercisable for or convertible into any Junior
Securities whether in cash, obligations or shares of Corporation or other
property, and shall not permit any corporation or other entity directly or
indirectly controlled by the Corporation to purchase or redeem any Junior
Securities or any such warrants, rights, calls or options.
 
4.    Dividends.
 
(a)    Holders shall be entitled to receive, out of funds legally available
therefor, and the Corporation shall pay, cumulative dividends on the Series A
Preferred Stock at the Dividend Rate per share. Dividends on the Series A
Preferred Stock shall accrue daily commencing as of the Original Issue Date at
the Dividend Rate then in effect, and shall be deemed to accrue from the
Original Issue Date whether or not earned or declared and whether or not there
are profits, surplus or other funds of the Corporation legally available for the
payment of dividends. Dividends on the Series A Preferred Stock shall (i) be
calculated on the basis of a 360-day year, and (ii) be payable quarterly in
arrears commencing on June 30, 2007 and thereafter on each June 30,
September 30, December 31 and March 31, except if such date is not a Business
Day, such dividend shall be payable on the next succeeding Business Day (each, a
“Dividend Payment Date”).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    The Corporation may pay required dividends (i) in cash or (ii) in shares
of Series A Preferred Stock. In the event that the Corporation elects to pay
dividends in shares of Series A Preferred Stock, the number of shares of Series
A Preferred Stock to be issued to each Holder in respect of such dividend shall
be determined by dividing the total dividend then payable to such Holder by the
Stated Value, and rounding up to the nearest whole share, and the Corporation
shall, on or before the fifth Business Day following the applicable Dividend
Payment Date, issue and deliver to such Holder a certificate, registered in the
name of the Holder or its designee, for the number of shares of Series A
Preferred Stock to which the Holder shall be entitled. Notwithstanding any other
provision of this Certificate of Designations, the Corporation shall not be
entitled to pay dividends by issuing Series A Preferred Stock unless the Company
has obtained stockholder approval, if required, for the issuance in accordance
with the applicable rules and regulations of the Eligible Market.
 
(c)    Except as authorized in accordance with Section 3, so long as any Series
A Preferred Stock is outstanding, the Corporation shall not pay or set apart for
payment any dividend on any Junior Securities or make any payment on account of,
or set apart for payment money for a sinking or other similar fund for, the
purchase, redemption or other retirement of, any Junior Securities or any
warrants, rights, calls or options exercisable for or convertible into any
Junior Securities whether in cash, obligations or shares of Corporation or other
property, and shall not permit any corporation or other entity directly or
indirectly controlled by the Corporation to purchase or redeem any Junior
Securities or any such warrants, rights, calls or options.
 
5.    Registration of Series A Preferred Stock. The Corporation shall register
shares of the Series A Preferred Stock, upon records to be maintained by the
Corporation for that purpose (the “Series A Preferred Stock Register”), in the
name of the record Holders thereof from time to time. The Corporation may deem
and treat the registered Holder of shares of Series A Preferred Stock as the
absolute owner thereof for the purpose of any conversion hereof or any
distribution to such Holder, and for all other purposes, absent actual written
notice to the contrary from the registered Holder.
 
6.    Registration of Transfers. The Corporation shall register the transfer of
any shares of Series A Preferred Stock in the Series A Preferred Stock Register,
upon surrender of certificates evidencing such shares to the Corporation at its
address specified herein. Upon any such registration or transfer, a new
certificate evidencing the shares of Series A Preferred Stock so transferred
shall be issued to the transferee and a new certificate evidencing the remaining
portion of the shares not so transferred, if any, shall be issued to the
transferring Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
7.    Liquidation.
 
(a)    In the event of any liquidation, dissolution or winding up of the
Corporation, either voluntary or involuntary (a “Liquidation Event”), the
Holders of Series A Preferred Stock shall be entitled to receive, prior and in
preference to any distribution of any of the assets or surplus funds of the
Corporation to the holders of Junior Securities by reason of their ownership
thereof, an amount per share in cash equal to the greater of (x) the Stated
Value for each share of Series A Preferred Stock then held by them (as adjusted
for any stock split, stock dividend, stock combination or other similar
transactions with respect to the Series A Preferred Stock), plus all accrued and
unpaid dividends on such Series A Preferred Stock as of the date of such event,
or (y) the amount payable per share of Common Stock which such Holder of Series
A Preferred Stock would have received if such Holder had converted to Common
Stock immediately prior to the Liquidation Event all of the shares of Series A
Preferred Stock then held by such Holder together with all accrued but unpaid
dividends on such Series A Preferred Stock as of the date of such event (the
“Series A Stock Liquidation Preference”). If, upon the occurrence of a
Liquidation Event, the funds thus distributed among the holders of the Series A
Preferred Stock shall be insufficient to permit the payment to such Holders of
the full Series A Stock Liquidation Preference, then the entire assets and funds
of the Corporation legally available for distribution shall be distributed
ratably among the Holders of the Series A Preferred Stock in proportion to the
aggregate Series A Stock Liquidation Preference that would otherwise be payable
to each of such Holders. Such payment shall constitute payment in full to the
holders of the Series A Stock upon the Liquidation Event. After such payment
shall have been made in full, or funds necessary for such payment shall have
been set aside by the Corporation in trust for the account of the holders of
Series A Preferred Stock, so as to be immediately available for such payment,
such holders of Series A Preferred Stock shall be entitled to no further
participation in the distribution of the assets of the Corporation. The sale of
all or substantially all of the assets of the Corporation, or merger, tender
offer or other business combination to which the Corporation is a party in which
the voting stockholders of the Corporation prior to such transaction do not own
a majority of the voting securities of the resulting entity or by which any
person or group acquires beneficial ownership of 50% or more of the voting
securities of the Corporation or resulting entity shall, for the purposes of
this Certificate of Designations, be deemed to be a Liquidation Event.
 
(b)    In the event of a Liquidation Event, following completion of the
distributions required by the first sentence of paragraph (a) of this Section 7,
if assets or surplus funds remain in the Corporation, the holders of the Junior
Securities shall share in all remaining assets of the Corporation, in accordance
with the General Corporation Law of Delaware and the Certificate of
Incorporation of the Corporation, as amended.
 
8.    Conversion. At the option of any Holder from time to time, all or any
portion of the Series A Preferred Stock held by such Holder may be converted
into Common Stock based on the Conversion Price then in effect for such Series A
Preferred Stock. A Holder may convert Series A Preferred Stock into Common Stock
pursuant to this paragraph at any time and from time to time after the Original
Issue Date, by delivering to the Corporation (i) a Conversion Notice, in the
form attached hereto as Exhibit “A”, appropriately completed and duly signed,
and (ii) the original certificate(s) evidencing the Series A Preferred Stock
being converted. The date any such Conversion Notice and original certificate(s)
are delivered to the Corporation (as determined in accordance with the notice
provisions hereof) is a “Conversion Date.”
 
 
 

--------------------------------------------------------------------------------

 
 
9.    Mechanics of Conversion.
 
(a)    The number of Underlying Shares issuable upon any conversion of a share
of Series A Preferred Stock hereunder shall equal (i) the Stated Value of such
share of Series A Preferred Stock to be converted (as adjusted for any stock
split, stock dividend, stock combination or other similar transactions with
respect to the Series A Preferred Stock), divided by the Conversion Price on the
Conversion Date, plus (ii) the amount of any accrued but unpaid dividends on
such share of Series A Preferred Stock through the Conversion Date, divided by
the Conversion Price on the Conversion Date.
 
(b)    Upon conversion of any share of Series A Preferred Stock, the Corporation
shall promptly (but in no event later than three Business Days after the
Conversion Date) issue or cause to be issued and cause to be delivered to or
upon the written order of the Holder and in such name or names as the Holder may
designate a certificate for the Underlying Shares issuable upon such conversion.
The Holder, or any Person so designated by the Holder to receive Underlying
Shares, shall be deemed to have become the holder of record of such Underlying
Shares as of the Conversion Date. Upon surrender of a certificate following one
or more partial conversions, the Corporation shall promptly deliver to the
Holder a new certificate representing the remaining shares of Series A Preferred
Stock. Subject to the request of the Holder and provided that (a) a registration
statement covering the resale of the Underlying Shares, and which names the
Holder as a selling shareholder, is effective under the Securities Act and (b)
the Holder confirms its agreement to comply with the prospectus delivery
requirements of the Securities Act with respect to such Underlying Shares, the
Company will instruct The Depository Trust Corporation (“DTC”) to credit the
Underlying Shares to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system.
 
10.   Redemption Rights.
 
(a)    Optional Redemption. At any time after the Original Issue Date, the
Corporation shall have the right to repurchase (an “Optional Redemption”) all or
any portion of the then outstanding shares of Series A Preferred Stock at a
price equal to the Stated Value (as adjusted for any stock split, stock
dividend, stock combination or other similar transactions with respect to the
Series A Preferred Stock) of such shares of Series A Preferred Stock, plus all
accrued but unpaid dividends thereon to the date of payment (the “Redemption
Price”), in cash.
 
(b)    Mandatory Redemption. (i) On October 2, 2008 (the “Mandatory Redemption
Date”), the Corporation shall repurchase all of the outstanding shares of Series
A Preferred Stock at the Redemption Price, in cash (the “Mandatory Redemption”).
 
(c)    Early Redemption. To the extent that from time to time following the
initial issuance of Series A Preferred Stock the Corporation issues or sells
equity securities at a price per share of $3.00 or more (as adjusted for any
stock dividend, stock split, stock combination, reclassification or similar
transaction) or issues or sells Common Stock Equivalents with a price per share
for which one share of Common Stock is issuable upon the exercise, conversion or
exchange of any Common Stock Equivalents of $3.00 or more, resulting in net
proceeds to the Corporation in excess of $45,000,000 in the aggregate for all
such issuances, then the Corporation shall use 50% of any net proceeds in excess
of $45,000,000 to redeem as many outstanding shares of Series A Preferred Stock
at the Redemption Price, as equal such excess proceeds (an “Early Redemption”).
For purposes of this Section 10(c), the “price per share for which one share of
Common Stock is issuable upon the exercise, conversion or exchange” shall equal
the sum of the highest amounts of consideration (if any) received or receivable
by the Corporation with respect to any one share of Common Stock (i) upon the
issuance, grant or sale of the Common Stock Equivalents, (ii) upon exercise,
conversion or exchange of the Common Stock Equivalents, or (iii) upon conversion
or exchange or exercise of any Common Stock Equivalents issuable upon the
exercise of a Common Stock Equivalent.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)    Notice. The Corporation must deliver notice of an Optional Redemption or
Early Redemption to the Holders at least thirty calendar days prior to the date
of such Optional Redemption (the “Optional Redemption Date”) or Early Redemption
(the “Early Redemption Date”). Such notice shall state the date of the Optional
Redemption Date or Early Redemption Date (as applicable), the Redemption Price,
the number of shares of Series A Preferred Stock to be redeemed, and that the
Holder is to surrender to the Corporation, at the place or places where
certificates for shares of Series A Preferred Stock are to be surrendered for
redemption, in the manner and at the price designated, the certificate or
certificates representing the shares of Series A Preferred Stock to be redeemed.
Upon receipt of notice of an Optional Redemption or an Early Redemption, each
Holder shall have the option to convert any Series A Preferred Stock held by
such Holder into Common Stock, in accordance with Sections 8 and 9 hereof, at
any time within thirty calendar days of receipt of such notice.
 
(e)    Mechanics of Redemption. Upon receipt of payment of the Redemption Price
by the Holders of Series A Preferred Stock in the event of an Optional
Redemption, a Mandatory Redemption or an Early Redemption, each Holder will
deliver the certificate(s) evidencing the Series A Preferred Stock to be
redeemed by the Corporation, unless such Holder is awaiting receipt of a new
certificate evidencing such shares from the Corporation pursuant to another
provision hereof. At any time on or prior to the Optional Redemption Date, the
Mandatory Redemption Date or the Early Redemption Date, the Holders may convert
any or all of the shares of Series A Preferred Stock, and the Corporation shall
honor any such conversions in accordance with the terms hereof.
 
11.   Reservation of Common Stock. The Corporation shall at all times reserve
and keep available for issuance upon the conversion of shares of Series A
Preferred Stock, such number of its authorized but unissued shares of Common
Stock as will from time to time be sufficient to permit the conversion of all
outstanding shares of Series A Preferred Stock, and shall take all action to
increase the authorized number of shares of Common Stock if at any time there
shall be insufficient authorized but unissued shares of Common Stock to permit
such reservation or to permit the conversion of all outstanding shares of Series
A Preferred Stock; provided, that the Holders vote such shares in favor of any
such action that requires a vote of stockholders.
 
12.   Charges, Taxes and Expenses. The issuance of certificates for shares of
Series A Preferred Stock and for Underlying Shares issued upon conversion of (or
otherwise in respect of) the Series A Preferred Stock shall be made without
charge to the Holders for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Corporation;
provided, however, that the Corporation shall not be required to pay any tax
that may be payable in respect of any transfer involved in the registration of
any certificates for Common Stock or Series A Preferred Stock in a name other
than that of the Holder. The Holder shall be responsible for all other tax
liability that may arise as a result of holding or transferring the Series A
Preferred Stock or receiving Underlying Shares in respect of the Series A
Preferred Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
13.   Replacement Certificates. If any certificate evidencing Series A Preferred
Stock or Underlying Shares is mutilated, lost, stolen or destroyed, the
Corporation shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution for such
certificate, a new certificate, but only upon receipt of evidence reasonably
satisfactory to the Corporation of such loss, theft or destruction and customary
and reasonable indemnity, if requested. Applicants for a new certificate under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Corporation
may prescribe.
 
14.   Reservation of Underlying Shares. The Corporation covenants that it shall
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Underlying Shares as required hereunder, the number of
Underlying Shares which are then issuable and deliverable upon the conversion of
(and otherwise in respect of) all outstanding Series A Preferred Stock (taking
into account the adjustments of Section 14), free from preemptive rights or any
other contingent purchase rights of persons other than the Holder.
 
15.   Certain Adjustments. The Conversion Price is subject to adjustment from
time to time as set forth in this Section 15.
 
(a)    Stock Dividends and Splits. If the Corporation, at any time while any
shares of Series A Preferred Stock are outstanding, (i) pays a stock dividend on
its Common Stock or otherwise makes a distribution on any class of capital stock
that is payable in shares of Common Stock, (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, or (iii) combines outstanding
shares of Common Stock into a smaller number of shares, then in each such case
the Conversion Price shall be multiplied by a fraction of which the numerator
shall be the number of shares of Common Stock outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event. Any adjustment made pursuant to
clause (i) of this paragraph shall become effective immediately following the
close of business on the record date for the determination of stockholders
entitled to receive such dividend or distribution, and any adjustment pursuant
to clause (ii) or (iii) of this paragraph shall become effective immediately
following the close of business on the effective date of such subdivision or
combination.
 
(b)    Fundamental Transactions. Without limiting the provisions of Section 7
hereof, if, at any time while any shares of Series A Preferred Stock are
outstanding, (i) the Corporation effects any merger of the Corporation into or
consolidation of the Corporation with another Person, (ii) the Corporation
effects any sale of all or substantially all of its assets in one or a series of
related transactions, or (iii) the Corporation effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (other than as a result of a subdivision or combination of shares of
Common Stock covered by Section 15(a) above) (in any such case, a “Fundamental
Transaction”), then upon any subsequent conversion of Series A Preferred Stock,
each Holder shall have the right to receive, for each Underlying Share that
would have been issuable upon such conversion absent such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the record holder of such Underlying Shares immediately prior to such record
date (the “Alternate Consideration”). For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Corporation shall apportion the Conversion Price among the
Alternate Consideration in a manner reasonably acceptable to the holders of more
than 50% of the outstanding shares of Series A Preferred Stock reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then each Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of Series A Preferred Stock following such Fundamental Transaction.
To the extent necessary to effectuate the foregoing provisions, any successor to
the Corporation or surviving entity in such Fundamental Transaction shall issue
to the Holder a new series of preferred stock consistent with the foregoing
provisions and evidencing the Holders’ right to convert such preferred stock
into Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 15
and insuring that the Series A Preferred Stock (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)    Calculations. All calculations under this Section 15 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Corporation, and the disposition of
any such shares shall be considered an issue or sale of Common Stock.
 
(d)    Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 15, the Corporation at its expense will promptly compute such
adjustment in accordance with the terms hereof and prepare a certificate
describing in reasonable detail such adjustment and the transactions giving rise
thereto, including all facts upon which such adjustment is based. Upon written
request, the Corporation will promptly deliver a copy of each such certificate
to each Holder.
 
(e)    Notice of Corporate Events. If the Corporation (i) declares a dividend or
any other distribution of cash, securities or other property in respect of its
Common Stock, including, without limitation, any granting of rights or warrants
to subscribe for or purchase any capital stock of the Corporation or any
subsidiary, or (ii) authorizes or approves, enters into any agreement
contemplating or solicits stockholder approval for any Liquidation Event or
Fundamental Transaction then the Corporation shall deliver to each Holder a
notice which shall specify (A) the record date for the purposes of such
dividend, distribution of cash, securities or property or vote of the
stockholders of the Company, or if a record is not to be taken, the date as of
which the holders of shares of Common Stock of record to be entitled to such
dividend, distribution of cash, securities or other property or vote of the
stockholders is to be determined, (B) the date on which such Liquidation Event
or Fundamental Transaction is expected to become effective, and (C) the material
terms and conditions of such transaction, at least ten Business Days prior to
the applicable record or effective date on which a Person would need to hold
Common Stock in order to participate in or vote with respect to such
transaction, and the Corporation will take all steps reasonably necessary in
order to insure that each Holder is given the practical opportunity to convert
its Series A Preferred Stock prior to such time so as to participate in or vote
with respect to such transaction; provided, however, that the failure to deliver
such notice or any defect therein shall not affect the validity of the corporate
action required to be described in such notice.
 
16.   Fractional Shares. The Corporation shall not be required to issue or cause
to be issued fractional Underlying Shares upon conversion of Series A Preferred
Stock. If any fraction of an Underlying Share would, except for the provisions
of this Section, be issuable upon conversion of Series A Preferred Stock, the
number of Underlying Shares to be issued will be rounded up to the nearest whole
share.
 
17.   Notices. Any and all notices or other communications or deliveries
hereunder (including without limitation any Conversion Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section prior to 3:30 p.m. (Houston time)
on a Business Day, (ii) the next Business Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Business Day or later than 3:30
p.m. (Houston time) on any Business Day, (iii) the Business Day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given. The addresses for such communications shall be: (i) if to the
Corporation, to 5100 Westheimer, Suite 200, Houston, Texas 77056, facsimile:
(713) 968-9283, attention Chief Executive Officer, or (ii) if to a Holder, to
the address or facsimile number appearing on the Corporation’s stockholder
records or such other address or facsimile number as such Holder may provide to
the Corporation in accordance with this Section.
 
 
 

--------------------------------------------------------------------------------

 
 
18.   Dispute Resolution. In the case of a dispute as to the determination of
the fair value of consideration other than cash or securities, or the arithmetic
calculation of the Conversion Rate or the Redemption Price, the Corporation
shall, as soon as practicable upon discovery, and following a good faith effort
to resolve the dispute with the Holder, submit (a) the disputed determination of
the fair value of consideration other than cash or securities to an independent,
reputable investment bank selected by the Corporation or (b) the disputed
arithmetic calculation of the Conversion Rate or the Redemption Price to the
Corporation’s independent, outside accountant. The Corporation, at the
Corporation’s expense, shall cause the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Corporation and the Holder of the results no later than five (5) Business Days
from the time it receives the disputed determinations or calculations. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.
 
19.   Miscellaneous.
 
(a)    The headings herein are for convenience only, do not constitute a part of
this Certificate of Designations and shall not be deemed to limit or affect any
of the provisions hereof.
 
(b)    No provision of this Certificate of Designations may be amended, except
in a written instrument signed by the Company and Holders of at least 60% of the
shares of Series A Preferred Stock then outstanding.
 
(c)    The Series A Preferred Stock is (i) senior to all other equity interests
in the Company outstanding as of the Original Issue Date in right of payment,
whether with respect to dividends or upon liquidation or dissolution, or
otherwise and (ii) will be senior to all other equity or equity equivalent
securities issued by the Corporation after the Original Issue Date.
 
(d)    Any of the rights of the Holders of Series A Preferred Stock set forth
herein may be waived by the affirmative vote of Holders of more than 50% of the
shares of Series A Preferred Stock then outstanding. No waiver of any default
with respect to any provision, condition or requirement of this Certificate of
Designations shall be deemed to be a continuing waiver in the future or a waiver
of any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations
to be duly executed as of this 27th day of March, 2007.
 

  PETRO RESOURCES CORPORATION        By:              /s/ Donald L.
Kirkendall                                                                
                   Donald L. Kirkendall, President        By:              /s/
Allen R.
McGee                                                                        
                    Allen R. McGee, Secretary 



 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF CONVERSION NOTICE
 
(To be executed by the registered Holder
 
in order to convert shares of Series A Preferred Stock)
 
The undersigned hereby elects to convert the number of shares of Series A
Convertible Preferred Stock indicated below into shares of common stock, $0.01
par value (the “Common Stock”), of Petro Resources Corporation, a Delaware
corporation (the “Corporation”), according to the conditions hereof, as of the
date written below.
 

  __________________________________________________________   
Date to Effect Conversion
      __________________________________________________________    
Number of shares of Series A Preferred Stock owned prior to Conversion
      __________________________________________________________    
Number of shares of Series A Preferred Stock to be Converted
      __________________________________________________________    
Stated Value of shares of Series A Preferred Stock to be Converted
      __________________________________________________________    
Number of shares of Common Stock to be Issued
      __________________________________________________________    
Applicable Conversion Price
      __________________________________________________________    
Number of shares of Series A Preferred Stock subsequent to Conversion
      __________________________________________________________    
Name of Holder
 
By: _______________________________________________________________ 
 
Name: _____________________________________________________________
 
Title: ______________________________________________________________ 

 